ROSE B.* v. PRINCESS DICKSON DAWSON
                     (AC 39695)
                DiPentima, C. J., and Keller and Mullins, Js.

                                    Syllabus

The defendant appealed to this court from the judgment of the trial court
    granting the plaintiff’s application for a civil protection order. The plain-
    tiff had filed the application, pursuant to statute (§ 46b-16a), against the
    defendant, a former friend, claiming that she had been the victim of
    stalking by the defendant and that she feared for her safety and well-
    being. Held:
1. The defendant could not prevail on her claim that the trial court abused
    its discretion in granting the application because the plaintiff did not
    present sufficient evidence to warrant such relief; because the record
    did not contain either a memorandum of decision or a transcribed copy
    of an oral decision signed by the trial court stating the reasons for its
    decision as required by the rules of practice (§ 64-1 [a]), and the defen-
    dant merely included a copy of three pages of the trial transcript that
    was not signed by the court, which did not reveal the factual or legal
    bases for the court’s decision, this court’s review of the record did not
    afford it a basis on which to conclude that errors were made, and this
    court would not speculate with regard to the rationale of the trial court’s
    decision nor presume that the court acted erroneously.
2. The trial court did not abuse its discretion in denying the defendant’s
    request for reconsideration, in which she alleged that because the appli-
    cation filed by the plaintiff did not include dates, she lacked adequate
    notice as to the specific facts that formed the basis for the plaintiff’s
    application and was unduly surprised at the hearing by the plaintiff’s
    version of the events; the defendant did not raise any issue with respect
    to a lack of specificity in the plaintiff’s application prior to the date of
    the full hearing, during the presentation of evidence at the hearing, or
    after the court heard the evidence but prior to the time that it rendered
    its decision in this matter, and because the defendant did not assert
    that she was prejudiced by the lack of specificity in the plaintiff’s applica-
    tion until after the court announced its ruling, which was adverse to
    her, the trial court properly found the defendant’s expressed concern
    to be untimely.
            Argued May 31—officially released August 29, 2017

                              Procedural History

  Application for civil order of protection, brought to
the Superior Court in the judicial district of Fairfield,
where the court, Kamp, J., granted the application;
thereafter, following a hearing, the court, Hon. Edward
F. Stodolink, judge trial referee, continued the order of
protection, and the defendant appealed to this court.
Affirmed.
   Robert Berke, for the appellant (defendant).
                          Opinion

  KELLER, J. The defendant, Princess Dickson Daw-
son, appeals from the judgment of the trial court grant-
ing the application for a civil protection order filed by
the plaintiff, Rose B.1 The defendant claims (1) that the
court abused its discretion in granting the application
because the plaintiff did not present sufficient evidence
to warrant such relief2 and (2) the court improperly
denied the defendant’s ‘‘request for a continuance and
reconsideration.’’ We affirm the judgment of the trial
court.
   The record reveals the following facts. On September
27, 2016, the plaintiff, pursuant to General Statutes
§ 46b-16a, filed an application for an order of civil pro-
tection against the defendant, who is described in the
application as the plaintiff’s ‘‘former friend,’’ a person
whom she has known for more than fifteen years. In
her application, the plaintiff alleged in relevant part that
she had been the victim of stalking by the defendant
and that she feared for her ‘‘safety [and] well-being.’’
She referred to three incidents involving her and the
defendant. One incident took place outside of her place
of employment, a second incident took place at a Walm-
art store in Stratford, and a third incident took place
at a courthouse. The plaintiff stated that, during the
incident at Walmart, the defendant and the defendant’s
daughter ‘‘followed [her] into every aisle.’’ The plaintiff
requested that the court order that the defendant (1)
not assault, threaten, abuse, harass, follow, interfere
with, or stalk her; (2) stay away from her home; (3) not
contact her in any manner; and (4) stay 100 yards away
from her. The court, Kamp, J., granted the application
and issued an ex parte civil protection order.
   The court, Hon. Edward F. Stodolink, judge trial
referee, held a hearing on the application on October
6, 2016. At the hearing, the court considered the applica-
tion brought by the plaintiff against the defendant as
well as a separate application brought by the plaintiff
against the defendant’s daughter.3 The plaintiff testified
with respect to three separate incidents. The first was
on May 10, 2016, at the Stratford Walmart store; the
second was on June 25, 2016, at a public park in Bridge-
port; the third was on September 26, 2016, at a court-
house in Bridgeport. The court also heard testimony
from the defendant, the defendant’s daughter, and Sylv-
eri Gonzalez, a victim’s advocate. At the conclusion of
the hearing, the court granted the plaintiff’s application,
with the conditions sought by the plaintiff to remain
in effect until October 6, 2017. The court denied the
defendant’s oral motion, raised immediately after the
court announced its ruling, to reconsider its decision.
This appeal followed.
                             I
  First, the defendant, interpreting the evidence in the
light most favorable to the nonmovant, argues that the
court abused its discretion in granting the application
because the plaintiff did not present sufficient evidence
to warrant such relief. We disagree.
   In the appendix to her brief, the defendant has
included a copy of what she describes as the ‘‘Trial
Court’s Decision,’’ but it is not in the proper form. The
‘‘decision’’ consists of three pages of the trial transcript.
These pages consist of a colloquy between the court,
the defendant’s counsel, the defendant, and the plaintiff.
The transcript is not signed by the trial court. A signed
copy of a memorandum of the court’s decision does
not appear in the court file.
   Because the court’s judgment in the plaintiff’s favor
was a final judgment in this matter, the court was obli-
gated under Practice Book § 64-1 (a) ‘‘[to] state its deci-
sion either orally or in writing . . . . The court’s
decision shall encompass its conclusion as to each
claim of law raised by the parties and the factual basis
therefor. If oral, the decision shall be recorded by a
court reporter, and, if there is an appeal, the trial court
shall create a memorandum of decision for use in the
appeal by ordering a transcript of the portion of the
proceedings in which it stated its oral decision. The
transcript of the decision shall be signed by the trial
judge and filed with the clerk of the trial court.’’ Pursu-
ant to § 64-1 (b), ‘‘[i]f the trial judge fails to file a memo-
randum of decision or sign a transcript of the oral
decision in any case covered by subsection (a), the
appellant may file with the appellate clerk a notice
that the decision has not been filed in compliance with
subsection (a). The notice shall specify the trial judge
involved and the date of the ruling for which no memo-
randum of decision was filed. The appellate clerk shall
promptly notify the trial judge of the filing of the appeal
and the notice. The trial court shall thereafter comply
with subsection (a).’’ The court file reflects that the
defendant, who bears the burden of perfecting the
record for presentation on appeal; Practice Book §§ 60-
5, 61-10 (a); did not file a motion pursuant to § 64-1 (b)
with the appellate clerk. Thus, we are unable readily
to identify the decision from which the defendant
now appeals.
   ‘‘When the record does not contain either a memoran-
dum of decision or a transcribed copy of an oral deci-
sion signed by the trial court stating the reasons for its
decision, this court frequently has declined to review
the claims on appeal because the appellant has failed
to provide the court with an adequate record for review.
. . . Moreover, [t]he requirements of Practice Book
§ 64-1 are not met by simply filing with the appellate
clerk a transcript of the entire trial court proceedings.
. . . Despite an appellant’s failure to satisfy the require-
ments of . . . § 64-1, this court has, on occasion,
reviewed claims of error in light of an unsigned tran-
script as long as the transcript contains a sufficiently
detailed and concise statement of the trial court’s find-
ings.’’ (Citations omitted; internal quotation marks omit-
ted.) Stechel v. Foster, 125 Conn. App. 441, 445, 8 A.3d
545 (2010), cert. denied, 300 Conn. 904, 12 A.3d 572
(2011).
   As stated previously in our discussion, the defendant
has drawn our attention to the pages of the trial court
transcript in which the court stated that it granted the
relief sought in the plaintiff’s application. The unsigned
transcript, however, does not reveal a sufficiently
detailed and concise statement of the court’s findings.
With respect to its decision to grant the relief sought
in the plaintiff’s application, the court merely stated:
‘‘As to [the defendant], I will grant the application.’’
  A careful review of the defendant’s arguments
reflects her belief that the court committed errors of
law or fact in exercising its discretion to grant the
application. Because the record does not reveal the
factual or legal bases for the court’s decision, our care-
ful review of the record does not afford us a basis on
which to conclude that such errors were made. See
Ellen S. v. Katlyn F., 175 Conn. App. 559, 565,
A.3d     (2017), and cases cited therein. This court will
neither speculate with regard to the rationale underly-
ing the court’s decision nor, in the absence of a record
that demonstrates that error exists, presume that the
court acted erroneously. See, e.g., State v. Milner, 325
Conn. 1, 13, 155 A.3d 730 (2017); Stacy B. v. Robert S.,
165 Conn. App. 374, 382, 140 A.3d 1004 (2016). Accord-
ingly, we reject this claim.
                            II
   Next, the defendant claims that the court ‘‘erred in
denying [her] request for a continuance and reconsider-
ation.’’ The defendant argues that the court’s ruling
was improper because ‘‘[t]he application [filed by the
plaintiff] did not include dates and therefore did not
provide [the defendant] with adequate notice as to the
specific facts which form the basis of the application.’’
She argues that, at the time of the hearing, she was
unduly surprised by the plaintiff’s version of the events.
We disagree with the defendant that the court’s ruling
reflected an abuse of discretion.
   With respect to the motion for reconsideration,4 the
defendant refers us to the trial transcript, which reflects
that, immediately after the court stated that it had
granted the plaintiff’s application, the defendant’s coun-
sel stated: ‘‘In regard to [the defendant], you know, what
sometimes is complicated about these is that sometimes
the applications are not entirely complete and don’t
have all the dates. Now that we are on notice of the
dates, would the court . . . consider a motion to recon-
sider so [that] we can have the opportunity to supply
for lack of a better word an alibi regarding the dates
that were alleged?’’ The court replied: ‘‘No, because the
hearing was set by Judge Kamp some time ago and it
was going to go forward today.’’ The defendant’s coun-
sel replied: ‘‘The only problem is we don’t know based
on the complaint what the dates were in regards to the
complaints.’’ The court stated: ‘‘I’ll deny your request.’’
   As the defendant correctly observes, the court’s
denial of the oral motion for reconsideration is entitled
to deference by this court. ‘‘The granting of a motion
for reconsideration . . . is within the sound discretion
of the court. The standard of review regarding chal-
lenges to a court’s ruling on a motion for reconsidera-
tion is abuse of discretion. As with any discretionary
action of the trial court . . . the ultimate [question for
appellate review] is whether the trial court could have
reasonably concluded as it did.’’ (Internal quotation
marks omitted.) Shore v. Haverson Architecture &
Design, P.C., 92 Conn. App. 469, 479, 886 A.2d 837
(2005), cert. denied, 277 Conn. 907, 894 A.2d 988 (2006).
   From the court’s response to the defendant’s motion,
it appears that the court viewed the defendant’s
expressed concern to be untimely. The court observed
that the matter was scheduled for a hearing by Judge
Kamp when he granted the plaintiff’s ex parte applica-
tion for an order of civil protection. Judge Kamp’s ruling
occurred on September 27, 2016, nine days before the
full hearing, which took place on October 6, 2016. The
defendant did not raise any issue with respect to a lack
of specificity in the plaintiff’s application prior to the
date of the full hearing, during the presentation of evi-
dence at the hearing, or after the court heard the evi-
dence but prior to the time that it rendered its decision
in this matter. Instead, only after the court announced
its ruling, which was adverse to the defendant, did the
defendant’s counsel for the first time assert that the
defendant was prejudiced by a lack of specificity in the
plaintiffs application. In these circumstances, we are
not persuaded that the court’s decision reflects an abuse
of discretion.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interest of the
applicant for a protective order, we decline to identify the applicant or
others through whom the applicant’s identity may be ascertained.
   1
     The plaintiff did not file a brief in connection with this appeal. We
consider the appeal on the basis of the defendant’s brief and the record.
   2
     We observe that the defendant sets forth three claims in her brief. We
deem the first two of those claims to be materially indistinguishable and,
therefore, consider them together.
   3
     The court denied the application brought against the defendant’s daugh-
ter. The court’s resolution of that matter is not a subject of the present appeal.
   4
     Although the defendant claims that the court denied a request for a
continuance and reconsideration, neither the court file nor the transcript
of the proceedings filed by the defendant reflect that the defendant explicitly
requested a continuance. The defendant is not entitled to relief in connection
with a request for a continuance that was neither raised before nor ruled
on by the court.